Citation Nr: 1743318	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation greater than 10 percent for right ankle osteochondritis dessicans.

2. Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle osteochondritis dessicans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to February 2001 and from June 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript has been associated with the claims file.

In evaluating this case, the Board has reviewed the electronic file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board remanded this matter in February 2017. However, as will be discussed further below, the Board finds that an additional remand is needed to complete further development and adjudication.

As discussed in the February 2017 remand, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not before the Board. The Veteran's claim for a TDIU was denied in an April 2012 rating decision. After that time, the Veteran has not raised the issue of TDIU or asserted unemployability again. At the September 2016 Travel Board hearing, the Veteran testified that she has a current job with the United States Postal service as a supervisor. Therefore, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected disability is not reasonably raised in this matter. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As noted in the February 2017 Board remand, at the September 2016 Travel Board hearing the Veteran indicated that she believed her left foot is disabled, rather than the left ankle. However, upon review of the record, the Board finds that the issue of service connection for a left foot disability, to include as secondary to a service-connected disability, was adjudicated and denied in an April 2012 rating decision. After the submission of additional evidence, the RO in a November 2016 rating decision, continued the denial of the claim, finding that there was no new and material evidence to reopen the claim of service connection for a left foot disability.

However, since the November 2016 rating decision, the Board finds that the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability, to include as secondary to service-connected right ankle disability, and, if so, whether service connection is warranted, has been raised by the September 2016 Travel Board hearing testimony in conjunction with the newly submitted September 2016 private examination (new diagnosis of calcaneonavicular). This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b)  (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Board remanded this matter and directed the AOJ to schedule the Veteran for an appropriate VA examination of the Veteran's bilateral ankles. Specifically, the Board directed the AOJ to afford the Veteran an additional VA examination to determine the current nature and severity of the Veteran's service-connected right ankle, and to determine the current diagnosis(es) of the Veteran's left ankle, and for an opinion as to the etiology of any current left ankle diagnosis found.

Accordingly, the Veteran was afforded a VA examination in February 2017. The VA examiner found osteochrondritis dessicans of the right ankle, but found no objective evidence of a left ankle disability. Moreover, the VA examiner found the following right ankle severity: no evidence of pain with weightbearing, no evidence of pain on passive range of motion testing, and no evidence of pain when the joint is used in non-weightbearing.

However, the Veteran submitted a private examination, completed by Dr. J. K., dated September 2016, which reports current diagnoses of impingement, tendonitis, and calcaneonavicular bar. Additionally, the private examination indicates pain in the bilateral ankles upon active, passive, and/or repetitive use testing; and pain in the bilateral ankles upon weightbearing or non-weightbearing.

Again, as noted in the previous Board remand, an October 2010 VA radiology report notes that there are degenerative changes of the Russell aspect of the tail with spurring, and the examiner noted a diagnosis of left ankle arthralgia. March 2010, August 2010, and September 2010 treatment records note a diagnosis of left ankle arthralgia. A May 2011 VA radiology report notes that while there is no evidence of osteochondral defect of the left ankle, there are mild to moderate degenerative changes at the calcaneonavicular joint. 

Therefore, upon remand, the Board directs the AOJ to afford the Veteran an additional VA examination with an orthopedist or an otherwise qualified specialist, and directs the VA examiner to reconcile any inconsistent medical findings.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any updated and relevant VA and/or private treatment records. Should they exist, associate such with the Veteran's electronic claims file.
2. Thereafter, the RO should schedule an appropriate VA examination with an orthopedist or an otherwise qualified specialist to determine the etiology, current severity, and current diagnoses of the Veteran's bilateral ankles. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

A. Regarding the Veteran's right ankle, the examiner is to determine the current severity and symptomatology of the Veteran's service-connected right ankle osteochondritis dessicans. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's right ankle disability, and note the impact, if any, of the Veteran's right ankle disability her social and occupational functioning. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups, and all symptoms contained within the Veteran's treatment records and September 2016 Travel Board hearing testimony.

B. Regarding the Veteran's left ankle, the examiner is to identify any currently diagnosed left ankle disability. 

The examiner is to opine as to the following:

(a) Whether it is at least as likely as not (a 50 percent probability or more) that any left ankle disability had its onset in service, or is otherwise related to the Veteran's military service, to include her asserted running in service. See March 2012 VA examination report. 

(b) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left ankle disability is proximately due to, or the result of, her service-connected, right ankle osteochondritis dessicans. 

(c) Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left ankle disability has been aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected right ankle osteochondritis dessicans. 

The examiner is directed to specifically reconcile any inconsistent medical findings, to include any noted inconsistencies in the Veteran's current left ankle diagnoses and the Veteran's bilateral ankle pain upon pass/active motion testing and non-weightbearing/ weightbearing, as noted in the previous treatment records and private examination. See September 2016 private examination (diagnoses of impingement, tendonitis, and calcaneonavicular bar; pain in the bilateral ankles upon active, passive, and/or repetitive use testing; and pain in the bilateral ankles upon weightbearing or non-weightbearing); see October 2010 VA radiology report (degenerative changes of the Russell aspect of the tail with spurring, and the examiner noted a diagnosis of left ankle arthralgia); see March 2010, August 2010, and September 2010 treatment records (diagnosis of left ankle arthralgia); see May 2011 VA radiology report (no evidence of osteochondral defect of the left ankle, but mild to moderate degenerative changes at the calcaneonavicular joint).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. 

4. Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




